     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 1 of 15 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St. Suite 780,
 5   Woodland Hills, CA 91367
 6
     Phone: 877-206-4741
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   abacon@toddflaw.com
     mgeorge@toddflaw.com
 9
     twheeler@toddflaw.com
10   Attorneys for Plaintiff
11
                        UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13
     EDWIN BAZARGANFARD and                )   Case No.
14   BARAK GOLAN, on behalf of             )
15   themselves and all others similarly   )   CLASS ACTION
     situated,                             )
16
                                           )   COMPLAINT FOR VIOLATIONS
17   Plaintiffs,                           )   OF:
18                                         )
            vs.                            )      1.      VIOLATIONS OF
19                                                        ELECTRONIC FUNDS
                                           )              TRANSFER ACT, 15 U.S.C.
20   CLUB 360 LLC; ABC FINANCIAL           )              §1693 ET SEQ.
     SERVICES, LLC; JEHANGIR               )      2.      VIOLATIONS OF
21                                                        CALIFORNIA CIVIL CODE
     MEHER; and DOES 1-10,                 )              § 1812.80, ET. SEQ
22                                         )      3.      VIOLATIONS OF
     Defendant(s).                         )              CALIFORNIA BUSINESS
23                                                        AND PROFESSIONS CODE
                                           )              § 17200, ET. SEQ
24                                         )      4.      VIOLATIONS OF THE
                                           )              CONSUMER LEGAL
25                                                        REMEDIES ACT, CAL.
                                           )              CIV. C. § 1750, ET. SEQ.
26                                         )
27                                         )   DEMAND FOR JURY TRIAL
                                           )
28
                                           )


                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 2 of 15 Page ID #:2




 1
 2         Plaintiffs Edwin Bazarganfard (“Plaintiff Bazarganfard”) and Barak Golan
 3   (“Plaintiff Golan,” and with Plaintiff Bazaraganfard, “Plaintiffs”) on behalf of
 4   themselves and all others similarly situated, alleges the following against
 5   Defendants CLUB 360 LLC, ABC FINANCIAL SERVICES, LLC and
 6   JEHANGIR MEHER upon information and belief based upon personal knowledge:
 7                                  INTRODUCTION
 8         1.     Plaintiffs’ Class Action Complaint is brought pursuant to the
 9   Electronic Funds Transfer Act, 15 U.S.C. § 1693 et seq. (“EFTA”), the California
10   Contracts for Health Studio Services, Cal. Civ. C. § 1812.80 et. seq., the California
11
     Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq., and the
12
     Consumer Legal Remedies Act, Cal. Civ. C. § 1750 et. seq.
13
           2.     Plaintiffs, individually, and on behalf of all others similarly situated,
14
     brings this Complaint for damages, injunctive relief, and any other available legal
15
     or equitable remedies, resulting from the illegal actions of Defendants in debiting
16
     Plaintiff Barak and the putative EFTA Class members’ bank accounts on a
17
     recurring basis without obtaining a written authorization signed or similarly
18
     authenticated for preauthorized electronic fund transfers from Plaintiff’s and also
19
20
     the putative Class members’ accounts, thereby violating Section 907(a) of the

21   EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. §

22   205.l0(b).
23         3.     Plaintiffs additionally jointly bring an action on behalf of the UCL
24   Class for Defendants’ policy of continuing to charge consumers for its gym services
25   even while Defendant CLUB 360 LLC’s gyms were closed and those no services
26   were being provided.
27         4.     Plaintiffs allege as follows upon personal knowledge as to themselves
28   and their own acts and experiences, and, as to all other matters, upon information


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 3 of 15 Page ID #:3




 1   and belief, including investigation conducted by her attorneys.
 2                            JURISDICTION AND VENUE
 3         5.     This Court has jurisdiction under 28 U.S.C. 1331, because this action
 4   is brought pursuant to the EFTA, 15 U.S.C. 1693 et seq.
 5         6.     Jurisdiction of this Court arises pursuant to 15 U.S.C. 1693(m), which
 6
     states that, “without regard to the amount in controversy, any action under this
 7
     section may be brought in any United States district court.”
 8
           7.     Venue and personal jurisdiction in this District are proper pursuant to
 9
     28 U.S.C. 1391(b) because Plaintiffs reside within this District and Defendants do
10
     or transact business within this District, and a material portion of the events at issue
11
     occurred in this District.
12
                                          PARTIES
13
14
           8.     Plaintiff Edwin Bazarganfard is a natural person residing in Los

15   Angeles County in the state of California, and is a “consumer” as defined by 15

16   U.S.C. §1693a(6) and a “person” as defined by Cal. Bus. & Prof. Code § 17201.
17         9.     Plaintiff Barak Golan is a natural person residing in Los Angeles
18   County in the state of California, and is a “consumer” as defined by 15 U.S.C.
19   §1693a(6) and a “person” as defined by Cal. Bus. & Prof. Code § 17201
20         10.    At all relevant times herein, Defendant CLUB 360 LLC (“Club 360”)
21   was a Delaware Corporation engaged in the business of providing a gym facility
22   in Los Angeles, California.
23         11.    At all relevant times herein, Defendant ABC FINANCIAL
24   SERVICES, LLC (“ABC”) was an Arkansas Corporation engaged in the business
25
     of providing automatic fund transfers from credit and debit cards to Club 360 in
26
     Los Angeles, California.
27
           12.    At all relevant times herein, Defendant JEHANGIR MEHER
28
     (“Meher”) was the owner, operator, and manager of Club 360.

                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 4 of 15 Page ID #:4




 1          13.    Each above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6
     for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
 7
     the Complaint to reflect the true names and capacities of the DOE Defendants
 8
     when such identities become known.
 9
            14.    Plaintiffs are informed and believes that at all relevant times, each and
10
     every Defendant was acting as an agent and/or employee of each of the other
11
     Defendants and was acting within the course and scope of said agency and/or
12
     employment with the full knowledge and consent of each of the other Defendants.
13
14
     Plaintiff is informed and believes that each of the acts and/or omissions

15   complained of herein was made known to, and ratified by, each of the other

16   Defendants.
17                              FACTUAL ALLEGATIONS
18          15.    Plaintiffs had gym memberships with Club 360 at its facility in
19   Reseda, California.
20          16.    Plaintiff Barak was charged $39.99 per month on his debit card as a
21   recurring electronic fun transfer by Club 360, which was processed and withdrawn
22   by ABC.
23          17.    Plaintiff Bazarganfard was charged $49.99 per month on his credit
24   card as a recurring transfer by Club 360, which was processed and withdrawn by
25
     ABC.
26
            18.    In March 2020, Club 360 closed its gym location and stopped
27
     providing services to either Plaintiff or anyone else.
28
            19.    Despite being closed, Club 360 and ABC continued to debit Plaintiff

                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 5 of 15 Page ID #:5




 1   Barak and charge Plaintiff Bazarganfard for recurring fees and costs, ranging from
 2   $9.99 to $39.99 per month.
 3          20.     Pursuant to Cal. Civ. C. § 1812.85, a consumer is entitled to a pro rata
 4   refund when a health studio eliminates or substantially reduces the scope of the
 5   facilities or otherwise fails to provide the specific facilities indicated at the time of
 6
     contracting.
 7
           21.      By closing its facilities, Club 360 reduced or eliminated the scope of
 8
     facilities advertised and offered and accordingly owes Plaintiffs and the UCL Class
 9
     a pro rata refund for the time period during which its facilities were closed.
10
           22.      Further, by closing its facilities and ceasing to provide the agreed to
11
     services, Defendants Club 360 and ABC did not have authorization to deduct sums
12
     of money on a regular recurring basis from Plaintiff Barak’s banking account.
13
14
           23.      Defendants Club 360 and ABC continued to deduct this monthly sum

15   from Plaintiff Barak for several months without Plaintiff’s authorization.

16         24.      Plaintiff Barak alleges such activity to be in violation of the Electronic
17   Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”), and its surrounding
18   regulations, including, but not limited to, 12 C.F.R. §§1005.7, 1005.8, and 1005.9.
19          25.     Plaintiffs both allege that Defendant’s conduct is an unfair, deceptive,
20   or fraudulent business practice under the California Unfair Competition Law, Cal.
21   Bus. & Prof. Code § 17200, et seq. and a violation of the Consumer Legal Remedies
22   Act, Cal. Civ. C. § 1750 et. seq. and the California Contracts for Health Studio
23   Services, Cal. Civ. C. § 1812.80 et. seq.
24          26.     The material circumstances surrounding this experience by Plaintiffs
25
     were the same, or nearly the same, as the other class members Plaintiffs propose
26
     to represent, and Plaintiffs and all putative class members were required to pay,
27
     and did pay, money for the services sold by Defendants that were failed to be
28
     provided.

                                     CLASS ACTION COMPLAINT
                                                -5-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 6 of 15 Page ID #:6




 1                          CLASS ACTION ALLEGATIONS
 2         27.    Plaintiff brings this action on behalf of herself and all others similarly
 3   situated, as a member of two proposed classes (jointly “The Classes”). The first
 4   Class (hereafter “The EFTA Class”) defined as follows:
 5                All persons in the United States whose bank accounts
 6
                  were debited on a reoccurring basis by Defendants
                  without obtaining a written authorization signed or
 7                similarly authenticated for preauthorized electronic fund
 8                transfers within the one year prior to the filing of this
                  Complaint.
 9
10         28.    The second Class (hereafter “the UCL Class”) is defined as follows:
11                All persons in California who were charged by
12
                  Defendants following the closure of Club 360’s gyms
                  within the four years prior to the filing of this Complaint.
13
           29.    Plaintiff Barak represents, and is a member of The EFTA Class,
14
     consisting of all persons within the United States whose bank account was debited
15
     on a recurring basis by Defendants without Defendants obtaining a written
16
     authorization signed or similarly authenticated for preauthorized electronic fund
17
     transfers within the one year prior to the filing of this Complaint.
18
           30.    Plaintiffs represent and are each a member of The UCL Class,
19
20
     consisting of all persons in California who were charged by Defendants following

21   the closure of Club 360’s gyms within the four years prior to the filing of this
22   Complaint.
23         31.    Defendants, their employees, and agents are excluded from The
24   Classes. Plaintiffs do not know the number of members in The Classes, but believe
25   the Classes members number in the hundreds, if not more. Thus, this matter should
26   be certified as a Class Action to assist in the expeditious litigation of the matter.
27         32.    The Classes are so numerous that the individual joinder of all of their
28   members is impractical. While the exact number and identities of The Classes


                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 7 of 15 Page ID #:7




 1   members are unknown to Plaintiffs at this time and can only be ascertained through
 2   appropriate discovery, Plaintiffs are informed and believes and thereon alleges that
 3   The Classes includes thousands of members. Plaintiffs allege that The Classes
 4   members may be ascertained by the records maintained by Defendants.
 5         33.    This suit is properly maintainable as a class action pursuant to Fed.
 6
     R. Civ. P. 23(a) because the Classes are so numerous that joinder of the Classes
 7
     members is impractical and the disposition of their claims in the class action will
 8
     provide substantial benefits both to the parties and to the Court.
 9
           34.    There are questions of law and fact common to the EFTA Class
10
     affecting the parties to be represented. The questions of law and fact to the EFTA
11
     Class predominate over questions which may affect individual EFTA Class
12
     members and include, but are not necessarily limited to, the following:
13
14
                       a. The members of the EFTA Class had preauthorized electronic

15                        fund transfers withdrawn from their accounts by Defendants

16                        without their authorization for such recurring electronic
17                        payments.
18         35.    There are questions of law and fact common to the UCL Class
19   affecting the parties to be represented. The questions of law and fact to the UCL
20   Class predominate over questions which may affect individual UCL Class
21   members and include, but are not necessarily limited to, the following:
22                a. Whether Defendants charged Plaintiffs and the UCL Class for
23                   gym services that were not provide due to the closure of Defendant
24                   Club 360’s gym.
25
                  b. Whether such practices constitutes an unfair, deceptive, or
26
                     fraudulent business practice.
27
           36.    As someone whose bank account was debited on a reoccurring basis
28
     by Defendants without authorization, Plaintiff Barak is asserting claims that are

                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 8 of 15 Page ID #:8




 1   typical of The EFTA Class. As individuals who were charged for gym services
 2   while Club 360 was closed and failed to provide such services, Plaintiffs are
 3   asserting claims that are typical of The UCL Class.
 4         37.    Plaintiffs will fairly and adequately protect the interests of the
 5   members of The Classes. Plaintiffs have retained attorneys experienced in the
 6
     prosecution of class actions.
 7
           38.    A class action is superior to other available methods of fair and
 8
     efficient adjudication of this controversy, since individual litigation of the claims
 9
     of all Classes members is impracticable. Even if every Classes member could
10
     afford individual litigation, the court system could not. It would be unduly
11
     burdensome to the courts in which individual litigation of numerous issues would
12
     proceed. Individualized litigation would also present the potential for varying,
13
14
     inconsistent, or contradictory judgments and would magnify the delay and expense

15   to all parties and to the court system resulting from multiple trials of the same

16   complex factual issues. By contrast, the conduct of this action as a class action
17   presents fewer management difficulties, conserves the resources of the parties and
18   of the court system, and protects the rights of each Class member.
19         39.    The prosecution of separate actions by individual Classes members
20   would create a risk of adjudications with respect to them that would, as a practical
21   matter, be dispositive of the interests of the other Classes members not parties to
22   such adjudications or that would substantially impair or impede the ability of such
23   non-party Classes members to protect their interests.
24         40.    Defendants have acted or refused to act in respects generally
25
     applicable to The Classes, thereby making appropriate final and injunctive relief
26
     with regard to the members of the Class as a whole.
27                                     COUNT I:
28           VIOLATION OF ELECTRONIC FUNDS TRANSFER ACT


                                     CLASS ACTION COMPLAINT
                                                -8-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 9 of 15 Page ID #:9




 1     INDIVIDUALLY BY PLAINTIFF BARAK AND ON BEHALF OF THE
                            EFTA CLASS
 2
           41.    Plaintiff reincorporates by reference all of the preceding paragraphs.
 3
           42.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
 4
     “preauthorized electronic fund transfer from a consumer’s account may be
 5
     authorized by the consumer only in writing, and a copy of such authorization shall
 6
     be provided to the consumer when made.”
 7
 8
           43.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the

 9   term “preauthorized electronic fund transfer” means “an electronic fund transfer
10   authorized in advance to recur at substantially regular intervals.”
11         44.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides that
12   “[p ]reauthorized electronic fund transfers from a consumer’s account may be
13   authorized only by a writing signed or similarly authenticated by the consumer.
14   The person that obtains the authorization shall provide a copy to the consumer.”
15         45.    Section 205.10(b) of the Federal Reserve Board's Official Staff
16   Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he
17   authorization process should evidence the consumer’s identity and assent to the
18
     authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
19
     provides that “[a]n authorization is valid if it is readily identifiable as such and the
20
     terms of the preauthorized transfer are clear and readily understandable.” Id. at
21
     ¶10(b), comment 6.
22
           46.    In multiple instances, Defendants have debited Plaintiff Barak and
23
     also the putative EFTA Class members’ bank accounts on a recurring basis without
24
     obtaining a written authorization signed or similarly authenticated for
25
     preauthorized electronic fund transfers, thereby violating Section 907(a) of the
26
27
     EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. §

28   205.l0(b).



                                   CLASS ACTION COMPLAINT
                                              -9-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 10 of 15 Page ID #:10




 1
 2                            COUNT II:
         VIOLATION OF THE CALIFORNIA CONTRACTS FOR HEALTH
 3                        STUDIO SERVICES
 4          INDIVDUALLY AND ON BEHALF OF THE UCL CLASS
 5          47.      Plaintiffs incorporates by reference each allegation set forth above.
 6          48.      Pursuant to Cal. Civ. C. § 1812.85, a consumer is entitled to a pro rata
 7    refund when a health studio eliminates or substantially reduces the scope of the
 8    facilities or otherwise fails to provide the specific facilities indicated at the time of
 9    contracting.
10          49.      As set forth above, Defendants eliminated or substantially reduced
11    the scope of the facilities at the location which Plaintiffs and the UCL Class
12
      contracted, and thus owe a pro rata refund.
13
            50.      Additionally, pursuant to Cal. Civ. C. § 1812.94, any buyer injured
14
      by a provision of this title may bring an action for three times actual damages plus
15
      attorney’s fees and costs.
16
                                           COUNT III:
17         VIOLATION OF BUSINESS AND PROFESSIONS CODE § 17200
18            INDIVIDUALLY AND ON BEHALF OF UCL CLASSES
19           51.     Plaintiffs incorporate by reference all of the above paragraphs of this
20    Complaint as though fully stated herein.
21           52.     Actions for relief under the unfair competition law may be based on
22    any business act or practice that is within the broad definition of the UCL. Such
23    violations of the UCL occur as a result of unlawful, unfair or fraudulent business
24    acts and practices.     A plaintiff is required to provide evidence of a causal
25
      connection between a defendant's business practices and the alleged harm--that is,
26
      evidence that the defendant's conduct caused or was likely to cause substantial
27
      injury. It is insufficient for a plaintiff to show merely that the defendant's conduct
28
      created a risk of harm. Furthermore, the "act or practice" aspect of the statutory


                                     CLASS ACTION COMPLAINT
                                               -10-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 11 of 15 Page ID #:11




 1    definition of unfair competition covers any single act of misconduct, as well as
 2    ongoing misconduct.
 3                                            UNFAIR
 4           53.    California Business & Professions Code § 17200 prohibits any
 5    “unfair ...   business    act   or   practice.”   Defendant’s     acts,   omissions,
 6    misrepresentations, and practices as alleged herein also constitute “unfair” business
 7
      acts and practices within the meaning of the UCL in that its conduct is substantially
 8
      injurious to consumers, offends public policy, and is immoral, unethical,
 9
      oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged
10
      benefits attributable to such conduct. There were reasonably available alternatives
11
      to further Defendant’ ‘legitimate business interests, other than the conduct
12
      described herein. Plaintiffs reserve the right to allege further conduct which
13
      constitutes other unfair business acts or practices. Such conduct is ongoing and
14
15
      continues to this date.

16           54.    In order to satisfy the “unfair” prong of the UCL, a consumer must

17    show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
18    benefits to consumers or competition; and, (3) is not one that consumers themselves
19    could reasonably have avoided.
20           55.    Here, Defendants’ conduct has caused and continues to cause
21    substantial injury to Plaintiffs and members of the UCL Class. Plaintiffs and
22    members of the UCL Class have suffered injury in fact due to Defendants’ decision
23    to charge them while providing no services. Thus, Defendants’ conduct has caused
24    substantial injury to Plaintiffs and the members of the UCL Class.
25           56.    Moreover, Defendants’ conduct as alleged herein solely benefits
26
      Defendants while providing no benefit of any kind to any consumer. Such
27
      deception utilized by Defendants converted large sums of money from Plaintiff and
28
      UCL Class members without providing anything in return. This systematic scheme


                                      CLASS ACTION COMPLAINT
                                                -11-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 12 of 15 Page ID #:12




 1    is tantamount to theft. Thus, the injury suffered by Plaintiff and the members of
 2    the UCL Class is not outweighed by any countervailing benefits to consumers.
 3          57.    Finally, the injury suffered by Plaintiffs and members of the UCL
 4    Class is not an injury that these consumers could reasonably have avoided.
 5    Defendants misappropriated funds from Plaintiff and other consumers
 6
      automatically and without notice.       As such, Defendants took advantage of
 7
      Defendants’ position of perceived power in order to deceive Plaintiffs and the UCL
 8
      Class members. Therefore, the injury suffered by Plaintiff and members of the
 9
      UCL Class is not an injury which these consumers could reasonably have avoided.
10
            58.    Thus, Defendants’ conduct has violated the “unfair” prong of
11
      California Business & Professions Code § 17200.
12
                                         FRAUDULENT
13
            59.    California Business & Professions Code § 17200 prohibits any
14
15
      “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”

16    prong of the UCL, a consumer must allege that the fraudulent business practice was

17    likely to deceive members of the public.
18          60.    The test for “fraud” as contemplated by California Business and
19    Professions Code § 17200 is whether the public is likely to be deceived. Unlike
20    common law fraud, a § 17200 violation can be established even if no one was
21    actually deceived, relied upon the fraudulent practice, or sustained any damage.
22          61.    Here, not only were Plaintiffs and the UCL Class members likely to
23    be deceived, but these consumers were actually deceived by Defendants. Such
24    deception is evidenced by the fact that Defendants were not permitted to charge
25    fees while failing to provide services and automatically misappropriated significant
26
      sums of money from Plaintiffs and UCL Class members, who reasonably relied on
27
      Defendants to follow the law.
28
            62.    Plaintiffs’ reliance is reasonable due to the unequal bargaining powers


                                   CLASS ACTION COMPLAINT
                                             -12-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 13 of 15 Page ID #:13




 1    of Defendants and Plaintiffs. For the same reason, it is likely that Defendants’
 2    fraudulent business practice would deceive other members of the public.
 3          63.   Thus, Defendant’s conduct has violated the “fraudulent” prong of
 4    California Business & Professions Code § 17200.
 5                                         UNLAWFUL
 6          64.   California Business and Professions Code Section 17200, et seq.
 7
      prohibits “any unlawful…business act or practice.”
 8
            65.   Defendants’ acts, as pled herein, are an “unlawful” business practice
 9
      or act under Business and Professions Code Section 17200 et seq. for violating
10
      EFTA as to the EFTA Class and for violating Cal. Civ. C. § 1812.85 and the CLRA
11
      as to the UCL Class.
12
            66.   Defendants’ conduct caused and continues to cause economic harm
13
      to Plaintiffs and Classes Members.
14
                                       COUNT IV:
15
            VIOLATION OF THE CONSUMER LEGAL REMEDIES ACT,
16
                          CAL. CIV. C. § 1750 ET. SEQ.
17              INDIVIDUALLY AND ON BEHALF OF THE UCL CLASS
18          67.   Plaintiffs incorporates by reference each allegation set forth above
19    herein.
20          68.   Defendants’ actions as detailed above constitute a violation of the
21
      Consumer Legal Remedies Act, Cal. Civ. C. § 1750 et. seq. to the extent that
22
      Defendant violates the following provisions of the CLRA:
23
                  a. Representing that goods or services have sponsorship, approval,
24
                     characteristics, ingredients, uses, benefits, or quantities which they
25
                     do not have; Cal. Civ. C. § 1770(a)(5);
26
                  b. Representing that a transaction confers or involves rights,
27
                     remedies, or obligations which it does not have or involve; Cal.
28



                                  CLASS ACTION COMPLAINT
                                            -13-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 14 of 15 Page ID #:14




 1                    Civ. C. § 1770(a)(14) and
 2                 c. Representing that the subject of a transaction has been supplied in
 3                    accordance with a previous representation when it has not. Cal.
 4                    Civ. C. § 1770(a)(16).
 5          69.    Pursuant to Cal. Civ. Code §1782(d), Plaintiffs bring this cause of
 6
      action for injunctive relief only at this time, but retains the right to amend their
 7
      complaint without leave of court to include a request for damages thirty (30) days
 8
      after compliance with Cal. Civ. Code §1782(a).
 9
                                      TRIAL BY JURY
10
            70.    Pursuant to the seventh amendment to the Constitution of the United
11
      States of America, Plaintiff is entitled to, and demands, a trial by jury.
12
                                   PRAYER FOR RELIEF
13
14
            WHEREFORE, Plaintiffs, individually, and on behalf of all others similarly

15    situated, respectfully requests judgment be entered against Defendants, for the

16    following:
17                 a. That this action be certified as a class action on behalf of The
18                    Classes and Plaintiff Barak be appointed as a representative of the
19                    EFTA Class and both Plaintiffs be appointed as the representatives
20                    of The UCL Class;
21                 b. Statutory damages of $1,000.00, per EFTA Class Member,
22                    pursuant to the Electronic Fund Transfer Act, §916(a)(2)(A);
23                 c. Actual damages;
24                 d. Restitution of the funds improperly obtained by Defendants;
25
                   e. Any and all statutory enhanced damages;
26
                   f. All reasonable and necessary attorneys’ fees and costs provided by
27
                      statute, common law or the Court’s inherent power;
28
                   g. For equitable and injunctive and pursuant to California Business

                                    CLASS ACTION COMPLAINT
                                              -14-
     Case 2:21-cv-02272-CBM-PLA Document 1 Filed 03/14/21 Page 15 of 15 Page ID #:15




 1                   and Professions Code § 17203;
 2                h. For prejudgment interest at the legal rate; and
 3                i. Any other relief this Honorable Court deems appropriate.
 4
 5                Respectfully submitted this 13th Day of March, 2021.
 6
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8
                               By:   /s/ Todd M. Friedman
 9
                                     Todd M. Friedman
10                                   Law Offices of Todd M. Friedman
11                                   Attorney for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                            -15-
